Citation Nr: 1700957	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-16 576 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2012 and November 2014, the Board remanded the claims for additional development, to include attempting to verify the Veteran's alleged herbicide exposure during service and affording the Veteran a hearing. The necessary records were sought and formal findings added to the record, and the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2015. A transcript of those proceedings is of record. Thus, no additional development is necessary before the Board may proceed to a decision on the merits. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 


FINDINGS OF FACT

1. The evidence shows that the Veteran served in the Republic of Korea (Korea) from July 1968 to April 1969, and has provided competent and credible testimony as to his proximity to the Korean Demilitarized Zone (DMZ) in the course of his duties.

2. The Veteran is presumed to have been exposed to certain herbicides, including Agent Orange, and there is a presumption of service connection for diabetes mellitus, type II, from which the Veteran currently suffers and for which he currently receives treatment. 

3. The Veteran suffers from peripheral neuropathy, secondary to his diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for diabetes mellitus, type II have been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(6)(iv), 3.309(e) (2016).

2. The criteria to establish service connection for peripheral neuropathy, secondary to diabetes mellitus, type II, are met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In a letter issued January 2007, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim. The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.

Few of the Veteran's military records are on file and, according to the record, cannot be located. In November 2007, a formal finding on the unavailability of complete records was issued. See November 2007 VA Memo. When a Veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare, 1 Vet. App. at 367. In part, such a heightened duty obligates VA to advise a Veteran to submit alternative forms of evidence in support of his claim. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet.App. 261 (1992). Here, the RO sought additional evidence from the Joint Services Records Research Center (JSRRC) and Air Force Historical Research Agency (AFHRA) to supplement the record.

The Board's analysis has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

With respect to the claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 3.307(a)(6) are met. 38 C.F.R. § 3.309. Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. See 76 Fed. Reg. 4245-01 (Jan. 25, 2011). Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv). Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

In addition to the law and regulations set out above, and although not binding on the Board, VA has issued manuals for use by its adjudicators. This includes VA Adjudication Procedures Manual, M21-1MR. A section of this manual addresses herbicide exposure in Korea during the Vietnam Era. See M21-1.IV.ii.1.H.4.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

To do so, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Pertinent evidence of record includes a portion of the Veteran's service personnel records, limited service treatment records, JSRRC and AFHRA findings, private medical records, hearing testimony, an affidavit, and lay statements. 

The Veteran seeks service connection for diabetes mellitus, type II, and peripheral neuropathy. Specifically, he contends that he was exposed to Agent Orange while in service in Korea, and later manifested diabetes mellitus, type II. He further contends that his peripheral neuropathy is secondary to the diabetes mellitus diagnosis.

The Veteran served in Korea from July 1968 to April 1969. His military personnel records verify that he was stationed at Osan Air Force base. His unit is not one of those identified by the DoD as having operated in the Korean DMZ during the qualifying time period of April 1968 to August 1971. See M21-1, IV.ii.1.H.4.b.

The Veteran contends that his military occupational specialty of intelligence operations specialist/technician required him to travel to several camps located near the DMZ on reconnaissance missions. See Hearing Testimony. The Board remanded this appeal in July 2012 to verify whether or not the Veteran's claims could be confirmed by military records. Requests by the RO to the JSRRC were made in September and December 2012. In February 2013, the JSRRC reported that, after extensive research, they were unable to locate a 1968 historical report for the Veteran's unit; they suggested that unit histories and supporting documents of Air Force units are in custody of the AFHRA. See February 2013 DPRIS Response. The RO sought records there and received a response that the official history of the unit had no documentation of sending personnel to the DMZ; however, it was noted that the purpose of the unit was to provide intelligence briefings to the commanders in Korea. See May 2013 Correspondence. 

The Veteran's DD-214 and performance reports corroborate the fact that his occupational specialty involved the gathering and distribution of Top Secret classified materials and target intelligence materials to officials in Korea. The Veteran testified regarding the specifics of his reconnaissance missions, explaining that he and his commanding Major R.T. and Captain R.O. would travel to the DMZ area and back from Osan Air Force Base within one day's time. They would go north, traveling to temporary Army Camps Custer (approximately four miles from the DMZ) and Young (approximately three miles from the DMZ). He attested that neither camp afforded an advantageous viewpoint over the border of the DMZ fencing, making it necessary to travel close to the DMZ for reconnaissance. Their purpose there was to locate and gather intelligence about North Korean military airfields, identifying the type and quantity of aircraft and their capabilities. The Veteran stated that they would get within 500 yards of the DMZ. At one reconnaissance location, they could view the entire Kaesong valley. The Veteran estimates that they made this journey approximately twelve times. See Affidavit. 

The Veteran recalled that the DMZ fence on the South Border was at least twelve feet high and they had coils of barbed wire on top. He remembered witnessing no plants growing on either side of the fence or where he did see vegetation, he saw wilting plants. The line of wilting plants extended at minimum 350 yards from the fencing. He recalled a visible difference between defoliated and non-defoliated areas, with healthy vegetation away from the DMZ line. See Affidavit.

The Veteran's limited service treatment records contain no diagnosis or treatment for diabetes mellitus. As evident throughout the Veteran's post-service private treatment records, clinicians have diagnosed him with diabetes mellitus, type II, as early as March 1998, and with diabetic peripheral neuropathy (chronic), as early as December 2009. See Kaiser Permanente Records, 1998-2001 and 2008-2010. References to earlier diagnoses exist throughout the record, but in the available medical treatment records these are the earliest diagnoses found. The most recent medical information in the record denotes continued metabolic testing and pharmaceutical and prophylactic treatment for diabetes mellitus and diabetic peripheral neuropathy. See Kaiser Permanente Records, 2011-2014. 

The Board finds that the Veteran has current diagnoses of diabetes mellitus, type II, and diabetic peripheral neuropathy. He has consistently been treated by private clinicians for both conditions. Thus, the threshold element of service connection is met. 38 C.F.R. §§ 3.303, 3.307, 3.309.

As noted above, diabetes mellitus, type II, is a disease that may be presumptively service-connected on the basis of in-service exposure to herbicides, including Agent Orange. 38 C.F.R. § 3.309(e). Thus, the determinative question is whether the Veteran served in an area where Agent Orange was employed.

The Board acknowledges that according to the VA Adjudication Procedures Manual, M21-1MR, and available records from the JSRRC and AFHRA, there is no confirmation of the Veteran's exposure to herbicide. However, in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), it is noted that the VA Secretary's procedures acknowledge that a Veteran could have been exposed to Agent Orange in units other than those entitled to a presumption of exposure.
 
While the Veteran's service personnel records also do not contain confirmation of the reconnaissance missions, the Veteran has provided a plausible explanation: namely, that the nature of the Top Secret, intelligence work he did would not reasonably be captured in such personnel records. The Veteran provided thorough information regarding the nature of the reconnaissance missions, detailed descriptions of the areas visited by himself and his two commanding officers, and in-depth depictions of the DMZ-adjacent installations. Despite the lack of documentation, the Veteran has supplied competent testimony of having served near the DMZ. The Veteran is considered competent to supply facts of which he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements as to his circumstances of service. He contends that he regularly engaged in reconnaissance work near the perimeter of the DMZ. The Veteran's lay statements have remained consistent throughout the appeal period, are facially plausible, given the sensitive nature of his military work, and have included a substantial amount of detail after an extensive period of time has passed. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the client). Thus, the Board finds the Veteran's accounts of his service in Korea both competent and credible. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

While the lack of information regarding his unit's proximity to the DMZ in JSRRC and AFHRA records is probative, the sensitive nature of the Veteran's work and the confirmation that the unit provided intelligence briefings to commanders throughout Korea, also weighs in favor of the Veteran's account.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the claim or is in relative equipoise that the Veteran served in an area where Agent Orange or other herbicides were employed; therefore, he is presumed to have been exposed to said herbicides. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 53-56. Further, as he is presumed to have been exposed to Agent Orange, there is a presumption of service connection for diabetes mellitus, type II. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Therefore, service connection for diabetes mellitus, type II is warranted. Because the Board is granting service connection on a presumptive basis, all other theories of entitlement to service connection need not be discussed.

The Veteran also claims entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II. Given the treatment record and noted diagnoses of diabetic peripheral neuropathy, the Board finds that the Veteran has a current disorder of diabetic peripheral neuropathy and that this disorder, by its very nature, was either proximately caused or proximately aggravated by the service-connected diabetes mellitus, type II. Allen, supra. Therefore, the Board finds that the criteria to establish service connection for peripheral neuropathy secondary to diabetes mellitus, type II, are met. 38 C.F.R. § 3.310. Because the Board is granting service connection on a presumptive basis, all other theories of entitlement to service connection need not be discussed.

ORDER

Service connection for diabetes mellitus, type II is granted.

Service connection for peripheral neuropathy, secondary to diabetes mellitus, type II, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


